Citation Nr: 1435423	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-28 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for allergic rhinitis, also claimed as asthma.

2.  Entitlement to an initial compensable disability rating for hemorrhoids with anal fissure.

3.  Entitlement to service connection for otitis media and Eustachian tube dysfunction.

4.  Entitlement to service connection for uterine bleeding.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2007 to October 2009. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran indicated on her October 2011 VA Form 9 that she was only appealing the issues of hemorrhoids and anal fissure, uterine bleeding, allergic rhinitis and asthma, otitis media and Eustachian tube disorder, and mental disorder.  Consequently, the claim for service connection for anemia is considered withdrawn and is no longer in appellate status.

The Virtual VA and VBMS files have been reviewed.

As noted, the Veteran indicated on her October 2011 VA Form 9 that she was appealing the issue of mental disorder.  Service connection for mental disorder was granted in an April 2010 rating decision.  Thus, the issue of an increased rating for service-connected mental disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for uterine bleeding and otitis media and Eustachian type dysfunction and entitlement to a higher initial rating for allergic rhinitis, also claimed as asthma, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's hemorrhoids have been manifested by anal fissures.  

2.  Otitis media and Eustachian tube dysfunction were incurred in service.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for an initial rating of 20 percent, but no higher, for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for otitis media and Eustachian tube dysfunction are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  The Board is granting the claim for service connection for otitis media and Eustachian tube dysfunction.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

As the issue of entitlement to a higher rating for hemorrhoids involves an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and medical treatment records.  The Veteran was also afforded a VA medical examination in March 2010.  The Board finds the VA examination combined with the record is adequate to rate the claim of hemorrhoids.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. 

Initial Rating for Hemorrhoids

The Veteran seeks a higher initial rating for service-connected hemorrhoids.  Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

The Veteran's service-connected hemorrhoids were assigned a noncompensable (zero percent) rating under Diagnostic Code 7336, which contemplates mild or moderate internal or external hemorrhoids.  A 10 percent rating is warranted for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for external or internal hemorrhoids, with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).

The Veteran contends that a higher initial rating is warranted.  She asserts in her October 2011 VA Form 9 that her internal and external hemorrhoids with anal fissure have been an ongoing problem, requiring aggressive topical and oral medications.  

An April 2009 service treatment record notes that the Veteran presented with mild internal hemorrhoids without active bleeding, and mild anal fissures, without active bleeding.  The Veteran complained of pain during bowel movements, and reported that her anal fissures bleed during intercourse.  A June 2009 service treatment record noted anal fissures. 

At the March 2010 VA examination, the examiner reported an irregularity running along the longitudinal axis behind the sphincter that was tender to touch.  The diagnosis was anal fissure.  

The Board finds that the preponderance of the evidence supports the grant of a 20 percent disability rating for service-connected hemorrhoids.  The record reflects that the Veteran has anal fissure.  Although there was no evidence of persistent bleeding, it is important to note generally that the joining of schedular criteria by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The Board finds that Diagnostic Code 7336 is not successive and therefore the presence of an anal fissure more nearly approximates the criteria of the 20 percent rating.  See also 38 C.F.R. § 4.7.  A 20 percent rating is the highest possible disability rating available under Diagnostic Code 7336.  Nevertheless, the Board has considered whether the Veteran's disability may be awarded a higher disability rating under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the disability ratings reflected in this decision.

Additionally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The March 2010 VA examiner specifically addressed the occupational impact of the Veteran's disabilities, and noted that she is currently employed in retail.  Thus, a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should she choose to do so.

Lastly, an extraschedular rating may be provided in exceptional cases.  38 C.F.R.    § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the symptomatology and impairment caused by the hemorrhoids are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's complaints of discomfort and bleeding anal fissures are specifically contemplated in the criteria for evaluating hemorrhoids, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1 (2013).  The VA examiner elicited information from the Veteran concerning the functional effect of the hemorrhoids, and there is no showing that the disability picture is so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).  Rather, the symptoms of the Veteran's disability have been accurately reflected by the schedular criteria. 

For these reasons, the Board finds that the schedular rating criteria is adequate to rate the hemorrhoids and referral for consideration of an extraschedular evaluation is not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (2013).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  The functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's discomfort and bleeding on her occupation and daily life.  In the absence of exceptional factors associated with the Veteran's hemorrhoids, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection for Otitis Media and Eustachian Tube Dysfunction

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran contends that otitis media and Eustachian tube dysfunction were incurred during her active duty service, and continue to require treatment.  Specifically, she stated in her October 2011 VA Form 9 that "the fullness in my ears occasionally goes away but has never been treated in a way that helps my condition."  She further asserts that there has been a decrease in her hearing acuity, although she was informed that it is not significant enough to treat.  

The Board finds that the evidence is at least in equipoise on the question of whether there is a current disability manifesting in otitis media and Eustachian tube dysfunction that is related to service.  

Service treatment records show that she complained of an ear ache for three to five days in September 2008.  She reported ear pain, drainage, and fullness for two months in October 2008.  The diagnosis was Eustachian tube dysfunction.  A February 2009 service treatment record shows Eustachian tube dysfunction, with intermittent left ear congestion for one month.  She again complained of ear pressure and pain in March 2009.  An audiology examination was ordered, where she complained of muffled hearing, light headedness, and ringing in the ears.  The audiologist noted that hearing acuity was clinically normal, but recommended re-evaluation in two or three years if the problem persisted.  In July 2009, she reported that she continues to have discomfort in her ears, with a popping sensation early in the morning that resolves in the afternoon.  

The March 2010 VA examiner found normal hearing upon clinical evaluation, and concluded that otitis media and Eustachian tube dysfunction are resolved.  He did not provide a rationale for his opinion that the conditions resolved, nor did he address the Veteran's contention that the condition is still present.

In Romanowsky v. Shinseki, the Court indicated that McClain v. Nicholson, 21 Vet. App. 319 (2007) did not address the situation where there was a possible inservice diagnosis, followed shortly by the appellant's claim and a VA examination finding of no diagnosed disorder.   Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  The facts in this case are analogous to those of Romanowsky and accordingly the Board finds the inservice diagnosis of otitis media and Eustachian type dysfunction are sufficient to satisfy the criteria for a current disability.

A Veteran is competent to describe observable symptoms such as fullness or pressure in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statement that she has frequently experienced pain and pressure in her ears since service is competent and credible.  Additionally, the service treatment records support a finding that the otitis media and Eustachian tube dysfunction had its onset in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for otitis media and Eustachian tube dysfunction is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a 20 percent rating, but no higher, for service-connected hemorrhoids with anal fissure, is granted.

Service connection for otitis media and Eustachian tube dysfunction is granted.


REMAND

A preliminary review of the record reflects that further development is necessary.

A June 2009 service treatment record shows that the Veteran complained of uterine bleeding between periods for the past seven months.  At the March 2010 VA examination, the Veteran reported that, since the birth of her child during active duty service, she has experienced uterine bleeding between periods, with increased cramping and mood swings during menstruation.  Upon clinical evaluation, the diagnosis was dysmenorrhea.  The VA examiner did not provide an opinion as to whether dysmenorrhea is related to service, or if the condition is considered a congenital or developmental defect or disease.  However, the April 2010 rating decision denied service connection on the basis that the condition is considered a congenital or developmental defect which is not subject to compensation.

VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990). 

VA's General Counsel explained that the definition that indicated that diseases were capable of improving or deteriorating whereas defects were stationary in nature was essentially valid and helped to clarify the differences between the terms.  Id.  Determining if a Veteran's disability is congenital defect or disease is a medical question.  Id.  Therefore, a new examination is required.

The April 2010 rating decision granted service connection for allergic rhinitis, also claimed as dyspnea and asthma.  In her October 2011 VA Form 9, the Veteran stated that her asthma is a separate issue, and that she believes it should be rated separately.  An August 2009 service treatment record shows that she uses an albuterol inhaler four times a week, and received emergency treatment for respiratory problems the prior week.  A new examination is required to assist in determining whether there is a current diagnosis of asthma, and if so, whether such diagnosis warrants a separate disability evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA treatment records dated from March 2010 to the present pertaining to the Veteran's uterine bleeding, allergic rhinitis, and asthma.  Any such records should then be associated with the claims folder.
 
2.  Attempt to obtain all private treatment records dated from March 2010 to the present pertaining to the Veteran's uterine bleeding, allergic rhinitis, and asthma.  Any such records should then be associated with the claims folder.
 
3.  Thereafter, The RO should contact the examiner who conducted the March 2010 VA examination, if available, and request that he provide an addendum to his examination report.  If the examiner is no longer available, another examiner should be consulted.  If the examiner deems another examination is necessary, schedule the Veteran for a VA gynecological examination.  The examiner should provide an opinion as to the following:

a) Does the dysmenorrhea constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

b) If the dysmenorrhea is considered a defect, was there any superimposed disease or injury in connection with the congenital defect? 

c) If the examiner finds that the dysmenorrhea is a disease, then is it at least as likely as not (a 50 % or greater probability) that it was aggravated by his period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

4.  Schedule the Veteran for a VA examination for allergic rhinitis and bronchial asthma. 

Post-bronchodilator pulmonary function testing should be performed, with the ensuing FEV-1 and FEV-1/FVC results being reported.  The examiner should indicate whether the Veteran requires regular visits to a physician for care of exacerbations; intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids; and/or intermittent or daily inhalational or oral bronchodilator therapy.

The examiner should provide an opinion as to whether the Veteran's reported shortness of breath is due to her service-connected allergic rhinitis, or to separately diagnosable bronchial asthma.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

5.  Then, the RO should readjudicate the claims.  The RO should determine if it is appropriate to separately rate service-connected allergic rhinitis and asthma.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


